LEHAN, Judge.
In this suit by appellant condominium association to declare a recreation lease unconscionable, we affirm the trial court’s judgment for the appellees-lessors. The trial court was correct in finding that the requirements of section 718.122, Florida Statutes (1981), were not adequately met by proof. There was no rent escalation clause in the lease, and the amount of rent was not otherwise shown to be unconscionable under all the circumstances.
The trial court also entered judgment in favor of the appellees on their counterclaim for unpaid rent. We find without merit appellants’ contentions that the judgment on the counterclaim was erroneous and therefore affirm except to the extent that the judgment was entered against John R. Hanek, president of the condominium association. In our view the liability of Mr. Hanek was neither pleaded nor proved, and the judgment against Mr. Hanek is reversed.
We find appellants’ remaining contentions to be without merit.
AFFIRMED IN PART, REVERSED IN PART.
BOARDMAN, A.C.J., and SCHEB, J., concur.